

113 HR 3078 IH: Roth IRA Flexibility Act of 2013
U.S. House of Representatives
2013-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3078IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2013Mr. Smith of Washington introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to disregard amounts transferred from a traditional IRA to a Roth IRA in computing income for purposes of determining the income-related premiums under parts B and D of the Medicare program, and for other purposes.1.Short titleThis Act may be cited as the Roth IRA Flexibility Act of 2013.2.Disregarding amounts transferred from a traditional IRA to a Roth IRA in computing income for purposes of determining the income-related premiums under parts B and D of the Medicare program(a)In generalSection 1839(i)(4)(A)(i) of the Social Security Act (42 U.S.C. 1395r(i)(4)(A)(i)) is amended by inserting and without regard to any distribution to which paragraph (3) of section 408A(d) of such Code (relating to rollovers from an eligible retirement plan other than a Roth IRA) applies before the semicolon.(b)Disclosure authoritySection 6103(l)(20)(A) of the Internal Revenue Code of 1986 is amended—(1)by redesignating clauses (vii) and (viii) as clauses (viii) and (ix), respectively, and(2)by inserting after clause (vi) the following new clause:(vii)the amounts included in the taxpayer’s gross income under section 408A(d)(3) to the extent such information is available,.(c)Premium rebate based on certain previous distributionsThe Secretary of Health and Human Services shall provide, in collaboration with the Commissioner of Social Security, to an individual a refund of the premiums paid under parts B and D of title XVIII of the Social Security Act by the individual in an amount that is equal to the difference between such premiums paid by the individual and the premiums that would have been paid by the individual if distributions to which section 408A(d)(3) of the Internal Revenue Code of 1986 relate which were made on or after January 1, 2011, had not been taken into account. The Secretary of the Treasury, acting under section 6103(l)(20) of the Internal Revenue Code of 1986 and through the Commissioner of Social Security, shall provide such information as may be necessary to carry out the previous sentence and for purposes of subparagraph (B) of such section, activities to carry out this subsection shall be deemed to be related to establishing the appropriate amount of a premium adjustment under section 1839(i) of the Social Security Act.(d)Effective dates(1)In generalThe amendment made by subsection (a) shall apply with respect to premiums for months in years beginning more than 90 days after the date of the enactment of this Act.(2)Disclosure authorityThe amendments made by subsection (b) shall apply to requests for disclosure made after the date of the enactment of this Act (with respect to taxable years beginning before, on, or after such date).